Exhibit 99.1 For immediate release Mark Carges Joins Veeva Board of Directors Company adds accomplished software leader behind some of the most widely-used consumer and enterprise technology platforms PLEASANTON, CA — June 22, 2017 — Veeva Systems (NYSE:VEEV) today announced the appointment of Mark Carges to the company’s Board of Directors. Carges brings deep development and operational experience to Veeva’s board, having built some of the most impactful and widely-used consumer and enterprise software platforms.
